FILED
                            NOT FOR PUBLICATION                            MAR 02 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSIP DVORNEKOVIC; EILEEN                        No. 14-35245
DVORNEKOVIC,
                                                 D.C. No. 3:13-cv-05812-RBL
               Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

WILLIAM A. LOONEY; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                           Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Josip and Eileen Dvornekovic appeal pro se from the district court’s

judgment dismissing their action alleging wrongful foreclosure and federal and

state law violations. We have jurisdiction under 28 U.S.C. § 1291. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an abuse of discretion the district court’s denial of the Dvornekovics’s motion for

relief from the judgment under Fed. R. Civ. P. 60(b). Sch. Dist. No. 1J Multnomah

Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion in denying the motion to vacate

the judgment, because the Dvornekovics failed to demonstrate that such relief was

warranted. See id. at 1263 (listing grounds upon which a party can seek relief from

a judgment).

      We lack jurisdiction to address the challenges to the judgment, because the

Dvornekovics failed to file a timely notice of appeal or a timely post-judgment

tolling motion. See Fed. R. App. P. 4(a)(1)(A) (notice of appeal must be filed

within 30 days of final judgment); see also Mt. Graham Red Squirrel v. Madigan,

954 F.2d 1441, 1462 (9th Cir. 1992) (an untimely post-judgment motion typically

does not toll the time to file an appeal of the underlying judgment).

      We reject the Dvornekovics’s contentions that the district court was biased,

violated their due process rights, and became a party to the allegedly unlawful acts.



      All pending motions and requests are denied as moot.

      AFFIRMED.




                                          2                                    14-35245